" Case 1:19-cv-02793-TSC Document 7-1 Filed 12/11/19 Page 1 of 14
Case 1:0a-cv-DO67G-CKK-AK Cocumeni 205-2 Filed 11/25/2008 Page 1 of 14

 

This CONFIDENTIAL SEVERANCE AGREEMENT (“Agreement”) is made and
entered into by and between JUDICIAL WATCH, INC. (Tudicial Watch”), and LARRY E.
KLAYMAN ("Riayman’), who are sometimes collectively referred to as the “Parties.”

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agresments contained in this Agreement, and for other good and valuable consideration, the
recoipt and sufficiency of which are hereby acknowledged by the Parties, the Parties agree as
follows:

 

8k tio gnation. Klayman’s employment shall terminate
effective Sopleniber | 19, 2003 (the: Separation Date” , and it shall be treated for all purposes as a
voluntary resignation. Upon execution of this Agreement, Klayman shall submit a letter
resigning from his positions as Treasurer and a member of the Board and all other positions he
holds at Judicial Watch and ifs affiliated entities, including Judicial Watch of Florida, Inc.

   

2. Severance Pay. Subject to paragraphs 15 and 22 below, Judicial Watch shall pay
Klayman as severance a lump sum payment equal to $400,000.06, from which shall be deducted
ail customary and legally required federal, state, and local fax and other withholdings (the
‘Severance Pay’), As soon as practicable afler execution of this Agreement and in no event later
than September 24, 2003, the Severance Pay shall be wired or otherwise deposited in U.S. funds

_ fo an escrow account maintained for clients of the law offices of Jordan, Coyne & Savits, LLP.
to be disbursed to Klayman following the later of the expiration of the revocation period referred
io in paragraph 14 of this Agreemeni and a finding by the authorized committee referred to in
paragraph 22 that the Severance Pay is reasonable. Klayman acknowledges that he is not legally
entitled to the Severance Fay or other consideration beyond payment of compensation through
his last day of work, and that the Severance Pay and other consideration being provided to him
pursuant to this Agreement is intended as, and is, consideration for his execution of this
Agreement and in order to amicably resolve, on the terms set forth in this Agreement, differences
between the Parbies and in recognition of Klayman’s leadersiup and contbution to the founding
and development of Judicial Watch in a way commensurate with simular arrangements for
principal executives of comparable organizations. The Severance Pay and other consideration
being provided to Klayman pursuant to this Agreement is also Intended to, and does, fully satisfy
all amounts, if any, owed to Klayman by Judicial Watch, including, but not limited to, any
amounts owed to him for accrued bul unused vacation and sick leave. The Severance Pay shall
be included in the IRS Farm W-2 that Judicial Waich shall issue to Klayman for 2005.

A _—_ Health Insurance. In the event Klayman properly and timely clecis to
continue his family health insurance coverage following the femmination of his employment in
accardance with the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA",
Judicial Watch shal! pay the cost of such insurance, fo the same extent that It paid Klavman’s
family health insurance coverage during his employment, far a period of bvelve (12) months
following the Separation Date. Nothing herein shall limit Klayman’s right, consistent with the

   
 

Case 1:19-cv-02793-TSC . Document 7-1. Filed 12/11/19. Page 2 of 14

SGase 7: Decne e CKK-AK Document 205-2 Filed 11/25/2008 Page 2 of 14

‘Confidential Severance Agreement

terms of the insurance plan and COBRA, to continue to maintain the health insurance coverage
beyond the twelve (12) month period at he own expense.

 

B. tice ance, Judicial Watch shall purchase and maintain
professional Hability i insurance that provides defense and indemnity coverage for any and all

legal work performed by Klayman for or on behalf of Judicial Watch while he was seauployed by

Judicial Watch or after the Separation Date.

 

 

formation Klayman agrees that all non-public inforoation
and materials, whether er not in in WHEE coneeming Judicial Watch, its operations, programs,
plang, relationships, donors, prospective donors, clients, prospective clients, past or current
employees, contracts, financial affairs or legal affairs (collectively, “Confidential Information”)
are confidential and shall be the exclusive property of Judicial Watch to which Klayman has no
right, title or interest. By way of illustration, but not limitation, Confidential Information
includes matters not generally known outside Judicial Watch, such as projects, plans, research
data, research projects, contacts, financial data, personnel data, donor lists, donor data,
fundraising strategies and methods, computer programs, web site plans and developments, client
lists, client data, contacts at or knowledge of clients or donors or prospective clients or donors,
litigation strategies, work-product, supplier and vendor lists, developments relating to existing
and future programs, services or products offered, marketed or used by Judicial Watch, and data
relating to the general operations of Judicial Watch. Klayman agrees that after the Separation
Date, he shall not disclose any Confidential Information to any person or entity or use
Confidential Information for any purpose without written approval by an officer of Judicial
Watch, unless and until such Confidential inforeaeen has become public knowledge through no
fault or conduct by Klayman.

B. iudicial Watch Property. Klayman agrees that all documents, computer
tapes and disks, computer printouts, computer hardware and software, office furniture and
furnishings, memorabilia, equipment, supplies, keys, credit cards, publications, manuals,
working papers, notes, reports, client lists, donor lists, and any other tangible items or materials
that were created or used by Klayman while performing his duties for Judicial Watch or which
otherwise came into Judicial Watch’s custody or control by virtue of Klayman’s employment
with Judicial Watch (‘Judicial Watch Property”) are and shall be the exclusive property of
Judicial Watch to which Klayman has no right, title or interest. Upon reasonable advance notice
to Judicial Watch, Klayman shall be permitted to remove his personal effects (¢.¢., family photos
and other similar personal property that he purchased with his personal funds), as well as a
digital copy of his electronic “Rolodex”, from Judicial Watch's offices.

 

C. Return of Property and Confidential Information. Klayman agrees that all
Judicial Watch Property and Confidential Information, in all their tangible or intangible forms,
whether crested by Klayman or others, that came into Klayman's custody or possession,
including, without limitation, all computer equipment, cellular phones, personal digital assistants
(“PDAs”), keys, including keys to the Volvo automobile currently owned by Judicial Watch,
{VIN No. YVICZ9IH931 018257) title and registration documents for the Volvo automobile,

   

 
 

 

 

"Case 1: 19. -cv-02793-TSC. Document 7-1. Filed 12/11/19.. Page 3:o0f 14
Case TOR cOOSTO-CRE-AK  Doournant 285-2 Fed 11/25/2008 Pages of 14

Confidential Severance Agreement

passwords, security cards, security codes, identification badges, and any other means of access fo
Judicial Watch’s Property and Confidential Information, shall be delivered to the President of

Judicial Watch, or his designated representative, on or before the Separation Date. Any property.

or Conlidential Information which Klayman cannot retum to Judicial Watch on or before the
Separation Date, notwithstanding his best efforts, shall be retuned as soon as practicable.
thereafter. In any event, Klayman shall not use or access any Judicial Watch Property or
Confidential Information or copies thereof following the Separation Date, provided, however,
that Klayman may continue to use through September 24, 2003 the Judicial Watch cell phone

and laptop computer currently in his possession, at which time he shall return them to F udicial
Watch.

Client and Donor Information. Klayman agrees that Klayman’s obligation
not ta disclose or ruse Judicial Watch’s Confidential Information and Klayman’s obligation to

_ return all Judicial Watch Property and Confidential Information also extend to such types of
proprietary, secret or confidential information, materials and property of clients or donors of
Judiciel Watch or of other third parties who may have disclosed or entrusted the same to Judicial
Watch or to Klayman. Klayman expressly agrees and acknowledges that, following the
Separation Date, he shall not retain or have access to any Judicial Watch donor or client lists or
donor or client data.

 

E. Linuted Access to Certain Property in the Public Darsain. Anything in
subparagraphs A through D above to the contrary notwithstanding, Klayman shall be entitled to
obtain from Judicial Watch copies of press clips, press releases, other press materials,

. photographs, artist renderings, and television show videos involving him which are in the public
demain and not confidential, provided that he shall use such materials solely for his personal, use
and not for any partisan or other political purpose. Klayman shall reimburse Judicial Watch the
costs R incurs in providing such copiss.

   

FE, Limited Access to Certain Confidential Information. Anything in

~ subparagraphs A through D above to the contrary notwithstanding, subject to Judicial Watch's
consent, which consent shall not be unreasonably withheld, Kayman. shall be afforded access to
such Confidential Information as he may reasonably require: in order to defend or respond to any
accusation, action or threat of action against him: arising out of or relating to his tenure at J udicial
Watch, Such access shall include an opportunity on reasonable notice to examine and copy, at
his cost, Confidential Information related to such accusation, action or threat, provided that such
Confidential Information shall ben ied or disclosed by him solely in connection w with such
Confidential Information fom any use or disclosure by others other than i a connection with such

’ defense or response (e.g., by Protective Order or Confidentiality Agreement).

5. Mon-Competition, Non-Solicitation. In consideration of the payment described in
paragraph 6 below, Klayman agrees to the following:

    

A. Judicial Watch's Goodwill and Business Interests. Klayman agrees and
acknowledges that Judicial Watch has, over the course of many years and through substantial
investment and efforts by Judicial Waich, developed goodwill in North America and

 
 

“Case 1 1 19-cv-02793-TSC Document 7-1 Filed 12/11/19 .. Page 4 of 14
Case 1:06-cv-DO670-CKIC-AK Oocument 266-2 Filed 11/25/2008 Page 4 of 14

 

Confidentis! Severance Agreement

internationally, and that Judicial Watch's goodwill is associated with its ongoing educational and
other operations and its use of certain trade names, trade marks, service marks and “trade dress.”
Klayman also agrees that the trade secrets and other valuable Confidential Information and .
Judicial Watch Property (as such terms are defined above) to which Klayman had access during
his employment and as an officer and director of Judicial Watch, the substantial relationships
with prospective and existing contacts, clients and donors of Judicial Watch that Klayman
formed and maintained, the specialized training and opportunities that Klayman received from
Rudicial Watch, and Judicial Watch’s goodwill are, individually and collectively, valuable and

_ legitimate business interests of Judicial Watch that Judicial Watch rightfully seeks to preserve
and protect.

Covenant Not to Compete or Solicit, Klayman agrees that, inorderto
enable Judicial Watch to preserve and protect Judicial Watch's valuable and legitimate business
interests, including, bat not Hmited to, those valuable and legitimate business interests set forth
in paragraph 5 A, and in exchange for the additional consideration referred lo in paragraph 6
below Gwhich the parties acknowledge to be separately bargained for}, Klayman shall nof, for a
period of two (2) vears following the Separation Date, directly or indirectly:

 

@) work or render advice as an individual or sole proprietor in
Competition with Judicial Watch or work or render advice as an employee, agent, independent
contractor, consultant or representative of any person, firm or legal entity which is engaged in or
has plans to enter into Competition with Judicial Watch. For purposes of this Apreerment, the
term “Competition” means directly or indirectly engaging in the work or advancing the mission
of any ethics, anti-corruption, public integrity and goverment accountability waichdes or
similar public interest or educational organization, or engaging in any other activities the purpose
or effect of which would be to provide information, programs, publications, services or products
that Judicial Watch offers, develope or sells or has plans to offer, develop or sell, as of the
Separation Date;

(4) solicit or in any manner encourage or induce, or attempt to solicit,
encourage or Induce, any employes of Judicial Watch to leave the employ of Judicial Watch;

(ib) solicit or In any manner encourage or Induce, or alter? to solicit,
encourage or induce, any chent of Judicial Watch to terminate its allomey-client relationship
with Judicial Watch: provided, however, that Klayman shall not be precluded from, providing
logal representation to any client, if requested by the client, in his capacity as a lawyer in private
practice; or

 

(iv) solicit, divert, interfere in or take away, attempt fo solicit, divert,
interfere in or take away, or otherwise aasist or encourage third parties to solicit, divert, interfere
in or take away the support or patronage of any of the donors, clients or supporters of Judicial
Watch, or prospective donors, clients or supporters of Judicial Watch; provided, however, that
this provision shall not prohibit Klayman from soliciting contributions to any entity that is nat
engaged in Competition with fudicial Watch from any person who may be an existing or
prospective donor of Judicial Watch.

 
 

 

Case 1:19-cv-02793-TSC Document 7-1. Filed 12/11/19... Page 5 of 14
Case 1:06-cv-O0670-CKICAK = Dacurment 285-2 Filed 11/25/2008 Page 5of 14

Confidential Severance Avreement

 

Subj ect to paeanhe 15 and 7 ew Tadic Watch shall pay Rayne $200.0 000 00 i in
consideration of his agreement not to compete or solicit, as set forth in paragraph 5 above (the
“Non-Compete Payment’). As soon as practicable after execution of this Agreement and in no
event later than September 24, 2003, the Non-Compete Payment shall be wired or otherwise
deposited in U.S. funds in escrow to be maintained and disbursed to Klayman in the same _
manner and subject to the same conditions as the Severance Pay. The Non-Compete Payment
shall be treated as “Other Compensation” for which Judicial Watch will issue Klayman a Form
1099. Klayman shall pay all federal, state and other taxes required to be paid in connection with
such. payment and indemnifies Judicial Watch and its officers from any liability for payment of
payroll, income, or other taxes in connection with the Non-Compete Payment.

7. Enforcement of Paragraphs 4 and §. Klayman understands and acknowledges that
the restrictions contained in paragraphs 4 and 5 of this Agreement are reasonably necessary for
the protection of the legitimate business interests and goodwill of Judicial Watch and Klayman
considers these restrictions necessary and reasonable for such purpose. Klayman further
acknowledges and agrees that any breach of any provision in paragraphs 5 or 6 of this
Agreement will cause Judicial Watch substantial and irreparable injury and, therefore, in the
event of any such breach, Klayman agrees that Judicial Watch, in addition to such other remedies
which may be available, shall be entitled to specific performance and other injunctive relief
without the necessity of posting a bond.

 

8. ERS Audit. tn connection with the ongoing audit of Judicial Watch, the Parties
agree to ‘work cooperatively and in good faith to timely and appropriately respond to any
inquiries or allegations by IRS relating to matters involving activities or other conduct on the
part of Klayman or R&A. In this connection, Judicial Watch agrees to promptly provide
Klayman’ s dest gnated representative a copy of any IRS commumications or other document
containing such inquiries or allegations; Klayman agrees then to promptly provide input to
Judicial Watch, through the Parties’ respective legal representatives, regarding any such matter
sufficiently in advance of the required response date to IRS, that such input can be considered
and incorporated as appropriate in Judicial Watch’s response to IRS. In addition, Judicial Watch
agrees (1) to furnish Klayman’s designated legal representative copies of all written submissions
to IRS relating to any such matters, for their review and comment, timely and as soon as
reasonably available, and to provide them copies of the final versions of all such submissions
contemporancously with their being sent to IRS; (1) to imely apprise Klayman's designated
legal representative of material developments concerning any such matters, including by
furnishing, upon request, periodic reports of the status of any such matters and by providing
copies of carrespondence or other IRS produced written materials regarding any such matters. In
addition, upon Klayman’s request, Judicial Watch may afford Klayman's designated legal

" representative an opportunity to participate in meetings and telephone discussions with IRS
regarding such matters whenever Judicial Watch reasonably deems such participation
appropriate, consistent with the first sentence of this paragraph. All information provided to or
otherwise learned by Klayman and/or his legal representative with respect to or in connection
with IRS audit shall be deemed and treated as Confidential Information, shall be used by
Klayman and his legal representative solely in connection with the purpases described in this
paragraph, and shall not be used or disclosed by them for any other purpose.

   

 
 

Case 1:19-cv-02793-TSC Document 7-1. Filed 12/11/19 Page 6 of 14
‘Case 1:06-cv-00670-CKI-AK Document 265-2 Filed 11/25/2008 Page 6 of 14

Confidential Severance Agreement

9. Personal Guaranties.

A. Credit Cards. Judicial Watch shall remove Klayman as guarantor of all
credit cards issued to Judicial Watch, including, without limitation Judicial Watch's American
Express card, within thirty (40) days of the Separation Date.

o B. Lease Guaranty. Judicial Watch agrees to continue to work in good faith
to remove Klayman as guarantor of its lease for its Washington, D.C. headquarters located at 50]
School Street, §.W., Suite'S00, Washington, D.C, 20024. Klayman acknowledges and agrees
that he shall not receive any additional compensation from Judicial Watch above and beyond the
Severance Pay and other benefits provided for in this Agreement for his guarantying the lease.

10, Reimbursement of Expenses. Judicial Watch agrees to review and reimburse
Riayman for any legitimate and properly documented business expenses he submits to Judicial
Watch pursuant to this paragraph in accordance with Judicial Watch’s normal and customary
reimbursement polices and practices. Klayman agrees fo submit all business expenses for which
he seeks reimbursement from Judicial Watch, along with details and justifications for those
expenses, to Judicial Watch within 30 days after the Separation Date. Klayman further agrees to
reimburse Judicial Watch for personal cosis or expenses incurred by him during his employment,
if any, that Judicial Watch may determine in good faith were mistakenly charged or allocated as
costs or expenses of Judicial Watch, as well as any additional expenses that Klayman has billed
to Judicial Watch or charged to a Judicial Watch credit card that Judicial Watch determines in
- good faith are personal expenses of Klayman. Klayman shal! reimburse Judicial Watch for any
such amounts within seven (7) days of being notified by Judicial Watch and being presented with
supporting documentation of the amount, date and category of cost or expense items for which
reimbursement is sought.

 

A. Klayman, and by its signature below, Klayman & Associates, BC,
€ K&A") re-affirm and acknowledge the debt of K&A to Judicial Watch, which was in the
arnount of $78,810 as of December 31, 2002, and agree that K&.A shall pay the then full
outstanding balance of the debt (including additional amounts allocated to K & A by Judicial
Watch's accountants in accordance with their customary practice regarding this debt), without
offset or deduction, together with accrued interest of 8% per annum, on or before May 15, 2004,

per the terms of the Minutes of the May 13, 2002 Meeting of the Board of Directors of Judicial
Watch, Klayman and K & A expressly acknowledge that Judicial Watch is not indebted to K &
A.

Bg. Klayman agrees to remove all K&A files and boxes from Judicial Watch’s
office premises at Klayman’s expense before the Separation Date or within a reasonable time
thereafter, at his expense. Should Klayman not remove such files and boxes within sixty (60)
days of the Separation Date, Judicial Watch may destroy them. Klayman and Judicial Watch
agree that Judicial Watch shall arrange for all K&:A’s boxes currently being stored under Judicial
Watch’s name and account with [ron Mountain to be transferred to K&A’s account with Iron
 

 

Case 1:19-cv-02793-TSC Document 7-1 Filed 12/11/19... Page 7 of 14 .
Case 1:06-cv-O0670-CKK-AK Document 265-2 Filed 115 2008 Page 7 of 14

Confidential Severance Agreement

Mountain, and thet any additional Gles or boxes of K&A that Fudicial Watch locates or identifies

in the foture shall likewise be transferred to K.GA’s Iron Mountain account.

 

: af An atch Lith gation. Except as otherwise
agreed by Judicial Watch, and consistent with the applicable tues of court, Klayman’s

appearance as counsel shall he withdrawn in all legal proceedings in which Judicial Watch
currently is involved a8 § party or as counsel for any person or entity.

13, Cooperation Following the Separation Date, Klayman aprecs to make himself
reasonably available to Judicial Watch to answer. questions regarding pending | ndicial Watch
tigation matters and other business in which Klayman was involved during his employment
with Judicial Watch, at no cost, Klayman also understands and acknowledges that, following the
Separation Date, udicial Watch may ask him to serve as counsel in on-going Judicial Watch
Hopation matters on such terms, including compensation terms, as Judicial Watch, its cHents and
Klayman may agree. Judicial Waich acknowledges and understands thai, apart from answering

questions related to Judicial Watch litigation matters and other business in which Klayman was
- involved during his employment, Klayman shall have no obligation to accept any post-

Seperation Date assignments fom Judicial Watch. Klayman acknowledges and agrees that he
shall not perform any post-Separation Date assignment from Judicial Watch without having

previously received written authorization to parlor the assignment from an officer of Judicial
Waich.

14. Mutual Releases,

   

A. Release by Kiavm Klayman, for himself and his heirs, successors,
assigns, employees, agents and other representatives, and anyone acting by, through or under
them, hereby releases and forever discharges Judicial Watch, and each and all of its affilistes,
subsidiaries and related entities, and its and their past and present directors, officers, managers,
supervisors, employees, attomeys, and agents, including, without limitation, Paul Orfanedes,
Thomas Fitton and John Maruna, and their respective predecessors, successors and assigns, in
their capacities as such (collectively, “the Judicial Watch Releasees”’}, from any and all claims,
actions, suits, Somage, Hennes, losses or ee of Whatever kind and pain which exist ag

expenses are owe or unknown, including but ot limited to, any claim based 0 on or arising,
under any civil rights or employment discrimination laws, such as the Americans vith
Disabilities Act of 1992: the Fair Labor Standards Act of 1938, as amended: the Age
Discrimination in Employment Act CADEA’), as amended, Tille VII of the Civil Rights Act of
1964, as amended; the Civil Rights Act of 1991; the District of Columbia Human Rights Act; or
sary other federal, state or local statutes, laws or Jegal principles or any common law contract or
fort claims now or hereafler recognized. Kisyman specifically acknowledges that he understands
that by signing this Agreement he waives all clauns he ever had or now has against any of the
Judicial Watch Releasees, except for claims relating fo any breach of this A gresrnent.

 

: ry Judicial Watch Judicial Watch, for itself and its
affiliated corporations and entines, and. anyone acting by, through or under them, meluding,
without limitstion, Paul Orfanedes, Thomas Fitton and John Mania, hereby releases and forever

 
 

Case 1:19-cv-02793-TSC Document 7-1. Filed 12/11/19 Page 8 of 14

Case 1:06-cv-O0670-CKK-AK Document 265-2 Filed 11/25/2008 Page & of 14

Confidential Severance Agreement

discharges Klayman, and anyone acting by or through him, including his attorneys and agents,
and his and their respective heirs, successors, and assigns from any and all claims, actions, suits,
damages, liabilities, losses or expenses of whatever kind and nature which exist as of the date of
this Agreement, whether such claims, actions, suits, damages, Habilities, losses or OXPONSEs ars
known or unknown. Judicial Watch specifically acknowledges that it understands that by signing
this Agreement it waives ail claims it ever had or now has against Klayman, except for claims
relating fo any breach of this Agreement.

15. Right to Cousider/Revocation. Employees forty (40) years of age or older have
specific rights under the Older Workers Benefit Protection Act COWBPA”), which prohibits
discrimination on the basis of age. It is Judicial Watch’s desire and intent to make certain that
Klayman fully understands the provisions and effects of the release contained in paragraph —
14(A). To that end, Klayman has been encouraged and has been given the opportunity to consult

with legal counsel for the purpose of reviewing the terms of this Agreement. Kisyman

acknowledges that, consistent with the provisions of the OWBPA, he has been given a period of
at least twenty-one (21) days within which to consider this Agreement belbre signing if, and that
he may waive the 21-day period and sign this Agreement prior to is expiration. This Agreement
will become effective immediately upon execution by the Parties, but Klayman shall have seven
(7) days afier his execution of the Agreement to revoke the Agreement. Any revocation must be
in writing and delivered to Judicial Watch, Inc. c/o Thomas Fitton, President, $01 School Street,
S.W., Suite S06, Washington, D.C. 20024 before the expiration of the seven (7) revocation
period. In addition, consistent with the provisions of the OWBPA and other employment __
discrimination laws, the release contained in paragraph 14(A) does not preclude Klayman from
filing a charge of discrimination with the United States Equal Employment Opportunity
Commission ("EEOC"), participating in an EBOC investigation, or challenging the validity of

this Agreement, but he will not be entitled lo any monetary or other relief from the BEOC or

from any court as a result of litigation brought on the basis of, or In connection with, such
charge, except if and to the extent that the release and waiver contained in paragraph 14(A) are
held to be invalid or unenforceable (in which event, Judicial Watch will be entitled to restitution
or set off for the amounts paid to Klayman hereunder, as and to the extent determined by the
court). :

 

16, Coyesant Notte Sue. Klayman expressly represents and warrants that, except as
may be necessary to enforce this Agreement, neither he nor any person, organization or other
entity on bis behalf has or will file, charge, claum, sus or cause or permit to be filed, charged or

_glaimed, any civil action or legal proceeding seeking personal monetary or other relief against
Judicial Watch or any of its past or present directors, sharcholders, officers, managers,

supervisors, employees, attorneys, or agents, including, without limitation, Pan! Orfanedes,
including the date of this Agreement or involving any contmuing effects of any acts or practices
which may have arisen or oveurred prior to or on the date of this Agreement. Judicial Watch
expressly represents and warrants thal, except ag may be necessary to enforce this Agreement,
neither it nor any person, organization or other entity on its behalf has or will file, charge, claim,
she or canse or permit to be filed, charged or claimed, any civil action or legal proceeding

 

 
 

 

 

 

Case 1:19-cv-02793-TSC Document 7-1. Filed 12/11/19 Page 9 of 14
ase 1:06-cv-D06/ EO c Document 268-2 Filed 11/25/2008 Page Sal i4

‘Confidential Severance Agreement

seeking personal monetary or other relief against io K&A or their respective agents and
atlorneys.

17, Nou-Disparagement. Klayman expressly agrees that he will not, directly or
indirectly, disseminate or publish, or cause or encourage anyone else to disseminate or publish,
in any manner, disparaging, defamatory or negative remarks or comments about Judicial Watch
‘or its present ar past directors, officers, or employees. Judicial Watch expressly agrees that its
present directors and officers namely Paul Orfanedes and Thomas Fitton, will not, directly or
indirectly, disseminate or publish, or cause or encourage anyone else to disseminate or publish,
in any manner, disparaging, defamatory or negative remarks or comments about Klayman.
Nothing in this paragraph is intended to, nor shall be deemed to, limit either party from making
fair commentary on the positions or activities of the ather follawing the Separation Date.

18. Press Release: Statements Of the Parties. On or before September. 27, 2603,
Judicial Watch shall issue a press release announcing that Klayman is leaving Judicial Watch.
That press release shall state:

Judicial Watch announced today that Larry Klayman has stepped
down as Chairman and Genera! Counsel of Indicial Watch,, to
purse other endeavors. Tom Filton, who is President of Judicial
Waich, said: “Larry conceived, founded and helped build Judicial
Watch to the organization if is today, and we will miss his day to
day invalvement. Judicial Watch now has a very strong presence:
and has become the leading non-partisan, public interest watchdog
seeking to promote and ensure ethics in government, and Larry
leaves us well positioned to continue our important work.”

Judicial Watch agrees that Klayman shall be permitted to use, publish and otherwise disseminate
to third parties the following additional statement of Judicial Watch: “Larry was the oreator and
founder of Judicial Watch, and helped build it to be a stable, successful and widely respected
organization. We thank him for his service.” Klayman agrees that Judicial Watch shail be
permitted to use, publish and otherwise disseminate to third parties the following statement of
Klayman: “I have left Judicial Watch in good hands and will continue to support it, and | hope
you will too.” The Parties agree that they will limit any staterments to third parties regarding
Klayman’s leaving Judicial Watch to be consistent with the Press Release and statements
contained in his paragraph, except as may be required by law.

 
 

: ation by Judie h. Judicial Watch serees to defend,
indemnify and hold harmless Klayman fom any monetary sanctions assessed against him
personally by a court of law for conduct undertaken by Klayman or others in conjunction with
his or their work on Judicial Watch litigation matters, or any breach of its obligations and
responsibilities under this Agreement.
Case 1:19-cv-02793-TSC. Document 7-1 Filed 12/11/19 ; Page 10 of 14 .
Case 1-06-cv-00670-CKK-AK Document 265-2 Filed 11/25/2008 Page 10 af {4

 

 

Confidential Severance Agreement

   

ndemnification by Klayman. Kleyman agrees to defend, indemnify and

hold harraless J ndicial ‘Watch and each and all of the Judicial Watch Releasees from any and all
claims, habilities, casts, damages of judgments of any and every kind (inchiding, without
invitation, alloreys’ fees and casts) which Judicial Watch or any of the Judicial Watch
Releasees may incur or be threatened with that arise out of any intentional wrongdoing by
Klayman, or breach of his obligations and responsibilities under this Agreement, or out of R&
A’s breach of its obligations under this Agreament. Klayman expressly acknowledges that, .

_ pursuant to this paragraph, he shall be obligated to defend, indemnify and hold harmless Judicial
Watch fom any and all attorneys’ fees, court costs or other expenses Judicial Watch may incur
on account of Klayman’s or K&A’s failure to make prompt payment to Judicial Watch i in
accordance with paragraphs 10 ae 11 of this Agreement.

C. Attomeys’ Fees. The prevailing party in any legal proceeding instituted
_ an account of a Party’s breach of this Agreement shall be entitled to an award of the costs
incurred in connection with such action, including reasonable attorneys’ fees and suit cosis,

   

20. Confidentiality of this Agreement. The Parties will preserve the strict
confidentiality of the terms and existence of this Agreement, which shall not be disclosed,
communicated or publicized to any third party or any entity other then their respective counsel,
accountants, and financial advisors, and, in the case of Klayman, also to his immediate family,
directly or indirectly, by implication, gesture, or innuendo, or by any other manner or device:
provided, however, that the Parties may disclose the terms of tis Agreement: G) if compelled to
do so pursuant to a lawful subpoena or other process from a court of competent jurisdiction or in

- gonjunction with the on-going [RS audit of Judicial Watch; (4) in connection with nization
between or among the Parties relating to this Agreement: or (i) if and to the extent necessary to
comply with applicable Treasury regulations relating to tax return disclosure. In the event that
either Party ig lawfully subpoensed {or informed that he or it will be subpoenaed) to testify and
such testimony forseeably might require the disclosure of information required by this
Agreement to be kept confidential, such Party shall promptly notify the other Party in writing so
that he or it will have an opportunity to quash the subpoena or otherwise protect his or its interest
in the continuing confidentiality of the information.

 

21. Full Knowledge of Terms, Bach Parly to this Agreement affirms that he, or in the
case of Judicial Watch, tts respective authorized officer(s) have read the foregoing Agreement
and auly understand is content ane ofech, ¥ Was ce a reasonable Feed of time te consider its
Agena no provis sion. ha oe coped cea 3 udicial Watch on the ba that it is the

_draftsman of this Agreement

22, Section 4958 Presumption. As soon as possible after the execution of this
Agreement, Judicial Watch shall appoint an authorized body to conduct, within ten business days
following the execution of this Agreement, the process described in Treasury Regulation
§3,4958-6, in order to establish a rebuttable presumption that the transactions reflected in this
Agreement do not constitute an excess benefit transaction subject to tax under Infernal Revenue
Code section 4958. Upon favorable completion of the process by the authorized body and
completion of all other requirements set forth herein, amounts dus under this Agreement shall be

   

19

   
 

 

Case 1:19-cv-02793-TSC .Document 7-1. Filed 12/11/19 Page 11 of 14
Case 1:06-cv-O0870-CKK-AK Document 265-2 Filed 11/25/2006 Page 44 of 44

Confidential Severance ee

released from escrow and paid over to Klayman in accordance with paragraphs | and 6 above. If
the authorized body does not conclude that the transaction is reasonable, the Parties shall meet.
promptly to renegotiate in good faith the terms of this Agreement in such a way that the
reguirernents of regulation section 53.4958-6 can be met.

23. Choice of Law; Consent to Venue and Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the District of Columbia, without
regard to its conflict of laws principles. The Parties consent to the jurisdiction and venue of any
state or federal court located within the District of Columbia in any action or judicial proceeding
brought to enforce, construc or interpret this Agreement or otherwise arising out of or relating to
Klayman's employment. |

24. Notice. Any and all notices which any Party shall be required or may elect to sak
to another Party p pursuant to this Agreement shall be a signed writing unless otherwise so agreed.
Any and all notices hereunder shall be personally delivered, telecopied (receipt confirmed) or
sent by certified or registered mail, postage prepaid, return receipt requested, or by courier
gervice providing evidence of delivery to the other party, at the applicable addresses set forth
bolow:

If to Jadicial Watch: Judicial Waich, Inc.
e/o Thomas Fitton, President
5Q1 Schoo! Street, NW.
Suite 500
Washington, D.C. 20024

With a copy to: David Barmak
Minrz Levin Conn Perris GLovery & Porso, PC
12010 Sunset Hills Rd.
Suite 900
Reston, VA 20190

if to Klayman: Larry BE. Klayman |
540 Bnickell Rey Drive, Unit 732
Miami, Flonda 33131

With a copy to: Herbert N. Beller
Sutherland Asbill & Brennan, LLP.
1275 Pennsylvania Avenne, N.W.
Washington, D.C. 20004-2415

and
David P. Durkin
Jordan, Coyne & Savits, LLP.

1100 Connection! Avenne, NW.
Washington, D.C. 20036
Case 1 1: 19-cv-02793-TSC . Document 7-1. Filed 12/11/19 Page 12 of 14
| 90/19/2008 IB BO GRe GEIR Docu MSALEGSERE. Filed 11/25/2008 Page 12 ahdge

Confidential Severance Agreement

 

indine Efect. This Agreement shall inure to the benefit of and be binding upon t 38
Parties and ene respective executors, acmbustatow, personal representatives, heirs,
predecessors, successors, assinns, directors, agents, employees, trustees and afiillates forever,

 

: firs Apreement, This Agreement constitutes the entire agreement and
understanding hoes, and among the Parties with respect to tbe subject matter hereof snd
supersedes all prior and contemporaneous written or oral agreements and understandings
between the Parties with respect to the subject matier of this Agreement, Rach of the Partles
aprees and acknowledges thet in deciding to enter inte this Agreement he or it is not relying on
any statements, representations, understendings or promises other than those contained herein.
This Agreement shall be interpreted and enforced in all respects based on Hs express terme and
without regard to who dratted the Agreement or any particular provision of the Agreement. Neith r
the negotiations preceding this Agreement or any draft, tenn sheet, outline, nots, or sinfement,
assertion, representation, or understanding prior to or contemporaneous with the execution of this
Agreement shell be used to Interpret, change or regiriet the express termis and provisions of this
Agrsemion.,

27. Captions. Captions are inserted herein for convenienae, do not constitute part of th-
Agreement, sud shall not be sdmissible for the purpose of proving the intent of the Partiss.

28. Commterparts, This Apreement may be executed in counterparts, each of which will
be considered an originsl.

BX WITNESS WHERSOP, the Parties have sat their hands and seals as of the dates

 

 

 

 

 

 

 

 

 

indinated.

ATTEST: JUDICIAL WATCH, INC,

Paul Orfanedes

Corporate Secratary

Witiess Dete:
KLAYMAN & ASSOCIATES, PC.

Witness a 2 By: Lary B. Klayman, President
Date:

 

12

 
 

 

 

“Case 1:19-cv-02793-TSC Document 7-1. Filed 12/11/19 Page 13 of 14
| BSVERE2BED 87238 og HEERONE** Document 2ESES? FERUAINE/25/2008 Page 13 plekt a2

i

Confidentin! Severance Agreement

    

ding Effect. This Agreement ghall inure to the benefit of and be bi
Parties and coe respective exonuiors, adrny nisinaions, personal representatives, hel
predecessors, successors, agsions, directors, agents, employess, trustess and anaes focever.

26. Wntire Agreement. This Agterment constitutes the entire agreement aad
understanding between and wmong the Part ex with respect to the subject matter be
supersedes al prior and contemporancons written or oral agreements and undersimadings
between the Parties with respect to the sul sol matter of tis Agreement. Bach of the Parties
agrees and acknowledges that in deciding") anter unto this Apresment he or it is nat relying on
any statements, representations, understand ings or promises other than, those contained herein.
This Agreement shall be interpreted and exiisced tn all respects based on its express and
without regard to who dnafied the Agreemen: or any particular provision of the Agreement. Neither
the negotiations preceding this Agreement cn any draft, term sheet, outline, note, or sthiement,

   
 

eof and

assertion, representation, or understmding ps ior to or contemporancons with the « ation of this
Agreement shall be usad to interpre), changes or restrict the express terme and provisia of this
Agreement. i

27. Captions. Captions are insert. herein for convenience, do not consti ie part of the
Agreement, and shall not be admianible fi: the purpose of proving the intent of the | Parties.

28. Counterparts. This Agreement may be excouted in counterparts, each bf which will
be considered an onginal.

IN WITNESS WHEREOP, the Pant ex have set their hands and seals so oft Bs dates
indicated.
ATTEST, TUDICIAL WATCH, INC.

se = .

 

 

: ated By: Thomas Fitton, President
Comore é sicoetiey ‘Date:

 

 

 

 

 

 

 

 

LARRY E. KLAYMAN
i
Witess Date:
KLAYMAN & ASSOCIATES, P.C,
Witness By: Lenry © Klayman, President
Date:

 

12

 

     
 

 

 

Case 1:19-cv-02793-TSC Document 7-1 Filed 12/11/19 Page 14 of 14 ,
‘Case 1-O6-cv-O067G-CKK-AK Bocumant265-2 Filed 41/25/2008 Page i4 of 14

Confidential Severance Agreement

25. Binding Effect. This Agreement shall inure to the benefit of and be binding upon the
Parties and their respective executors, administrators, personal representatives, heirs,
predecessors, successors, assigns, directors, agents, employees, trustees and affiliates forever,

20. Entire Agreement. This Agreement constilutes the entire agreement and
understanding between and among the Parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous written or oral agreements and understandings
between the Parties with respect to the subject matter of this Agreement. Each of the Parties
sprees and acknowledges that in deciding to enter into this Agreement he or it is not relying on
any statements, representations, understandings or promyises other than those contained herein.
This Agreement shall be interpreted and enforced in all respects based on jis express terms and
without regard to who drafted the Agreement or any particular provision of the Agreement. Neither
the negotiations preceding this Agreement or any draif, term sheet, outline, note, ar statement,
assertion, representation, or understanding prior fo or contemporaneous with the execution of this
Agreement shall be used to interpret, change or restrict the express terms and provisions of this
Agreement.

27, Captions. Captions are inserted herein for convenience, do not constitute part of the
Agreement, and shall not be admissible for the purpase of proving the intent of the Parties.

28. Counterparts. This Agreement may be executed in counterparts, cach of which will
be considered an original.

IN WITNESS WHEREOP, the Parties have set their hands and seals as of the dates

 

 

indicated.

ATTREST: JUDICIAL WATCH, INC.
Paul Orfanedes _ By. Thomas Fitton, President
Corporate Secretary Date:

 

eo a
é fer

    

a

    
    

 

 

 

  

Cry E. Kisyman, President
of OL 2p a3

 

 

Witness

12

   
